Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is dated as of August 24, 2016, and is by and among BJ’S
RESTAURANTS, INC., a California corporation (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent and an L/C Issuer, and JPMORGAN CHASE BANK, N.A., as an L/C
Issuer. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower party from time to time
party thereto (the “Guarantors”), certain banks and financial institutions from
time to time party thereto (the “Lenders”), the Administrative Agent and the L/C
Issuers are parties to that certain Amended and Restated Credit Agreement dated
as of September 3, 2014 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested an Incremental Facility in the amount
of Fifty Million and No/100 Dollars ($50,000,000.00) pursuant to Section 2.15 of
the Credit Agreement; and

WHEREAS, the Lenders are willing to increase the Aggregate Commitments to Two
Hundred Million and No/100 Dollars ($200,000,000.00) to reflect the requested
Incremental Facility, in accordance with and subject to the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 New Definitions. The following definitions are hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

“‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

“‘Bail-In Legislation’ means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law

 

1



--------------------------------------------------------------------------------

for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.”

“‘EEA Financial Institution’ means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

“‘EEA Member Country’ means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”

“‘EEA Resolution Authority’ means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

“‘EU Bail-In Legislation Schedule’ means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

“‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

1.2 Amendment to Definition of Arranger. The definition of Arranger set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“‘Arranger’ means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.”

1.3 Amendment to Definition of Committed Loan Notice. The definition of
Committed Loan Notice set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

2



--------------------------------------------------------------------------------

“‘Committed Loan Notice’ means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.”

1.4 Amendment to Definition of Defaulting Lender. The definition of Defaulting
Lender set forth in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“‘Defaulting Lender’ means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect

 

3



--------------------------------------------------------------------------------

parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer and each other Lender promptly following such determination.”

1.5 Amendment to Section 2.02(a). Section 2.02(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof. Except as provided in
Section 2.03(c), each Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the

 

4



--------------------------------------------------------------------------------

applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.”

1.6 Amendment to Section 2.02(b). Section 2.02(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.”

1.7 Amendment to Section 2.05(a). Section 2.05(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty (subject to Section 3.05); provided that, unless otherwise
agreed by the Administrative Agent, (i) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such

 

5



--------------------------------------------------------------------------------

notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.17, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.”

1.8 Amendment to Section 2.15. Section 2.15 of the Credit Agreement is amended
such that the amount of “$50,000,000.00” is replaced by the amount of “$0.00.”

1.9 Amendment to Section 2.17(a)(iv). Section 2.17(a)(iv) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 10.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.”

1.10 Amendment to Section 10.02(e). Section 10.02(e) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices
and Letter of Credit Applications) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice

 

6



--------------------------------------------------------------------------------

specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the L/C Issuers, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.”

1.11 Addition of Section 10.21. The following is hereby added to the Credit
Agreement as a new Section 10.21:

“Section 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

1.12 Addition of Section 10.22. The following is hereby added to the Credit
Agreement as a new Section 10.22:

 

7



--------------------------------------------------------------------------------

“Section 10.22 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.”

1.13 Replacement of Schedule 2.01. Schedule 2.01 to the Credit Agreement is
hereby replaced with Schedule 2.01 attached hereto.

1.14 Replacement of Schedule 5.05. Schedule 5.05 to the Credit Agreement is
hereby replaced with Schedule 5.05 attached hereto.

1.15 Replacement of Schedule 5.06. Schedule 5.06 to the Credit Agreement is
hereby replaced with Schedule 5.06 attached hereto.

1.16 Replacement of Schedule 5.09. Schedule 5.09 to the Credit Agreement is
hereby replaced with Schedule 5.09 attached hereto.

1.17 Replacement of Schedule 5.13. Schedule 5.13 to the Credit Agreement is
hereby replaced with Schedule 5.13 attached hereto.

1.18 Replacement of Schedule 5.18. Schedule 5.18 to the Credit Agreement is
hereby replaced with Schedule 5.18 attached hereto.

1.19 Replacement of Schedule 10.02. Schedule 10.02 to the Credit Agreement is
hereby replaced with Schedule 10.02 attached hereto.

 

8



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction (or
waiver) of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent) on or prior to August 31,
2016:

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Loan Parties, the Lenders, the L/C
Issuers and the Administrative Agent.

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including without
limitation all fees set forth in the fee letter agreement between Bank of
America, N.A. and the Borrower, and Agent’s Counsel shall have received from the
Borrower payment of all outstanding fees and expenses previously incurred and
all fees and expenses incurred in connection with this Amendment.

(d) Certificate. Borrower shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Amendment Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying that the resolutions adopted by such Loan Party in
connection with the Credit Agreement are still in full force and effect and have
not been modified, and (y) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V of the Credit Agreement and the other Loan Documents (as
such representations and warranties may be modified or supplemented by the
schedules attached to this Amendment) are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Amendment, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 of the Credit Agreement, and (B) both before and after giving
effect to the increased Aggregate Commitments, no Default exists.

(e) Prepayment. The Borrower shall prepay any Committed Loans outstanding on the
Amendment Effective Date (and pay any additional amounts required pursuant to
Section 3.05 of the Credit Agreement) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Amendment.

 

9



--------------------------------------------------------------------------------

(f) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 FATCA. Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). From and after the
effective date of this Amendment, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related interest, penalties and expenses, including,
without limitation, Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), the Credit Amendment as qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). The Borrower’s obligations hereunder shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations.

3.3 Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

10



--------------------------------------------------------------------------------

(d) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) Except as specifically provided in this Amendment, the Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.

(g) Neither the Borrower nor any Guarantor is an EEA Financial Institution.

3.4 Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

3.5 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

3.6 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.7 Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.8 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.9 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

3.10 No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims,

 

11



--------------------------------------------------------------------------------

demands, damages and liabilities of whatever kind or nature, in law or in
equity, against the Administrative Agent, the Lenders, or the Administrative
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under the Credit Agreement on or prior to the date hereof.

3.11 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

3.12 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.13 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process, waiver of jury trial and judicial reference
provisions set forth in Sections 10.14, 10.15 and 10.16 of the Credit Agreement
are hereby incorporated by reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

BORROWER:

 

BJ’S RESTAURANTS, INC.,

a California corporation

By:

 

/s/ Gregory S. Levin

Name: Gregory S. Levin

Title:   Executive Vice President and Secretary

GUARANTORS:

 

BJ’S RESTAURANT OPERATIONS

COMPANY OF KANSAS, LLC,

a Kansas limited liability company

By:

 

/s/ Gregory S. Levin

Name: Gregory S. Levin

Title:   Chief Financial Officer

RENO BREWERY HOLDING, INC.,

a Nevada corporation

By:

 

/s/ Gregory S. Levin

Name: Gregory S. Levin

Title:   Chief Executive Officer and President

CHICAGO PIZZA NORTHWEST, INC.,

a Washington corporation

By:

 

/s/ Gregory S. Levin

Name: Gregory S. Levin

Title:   President and Secretary

 

S-1



--------------------------------------------------------------------------------

BJ’S RESTAURANT OPERATIONS COMPANY,

a California corporation

By:

 

/s/ Gregory S. Levin

Name: Gregory S. Levin

Title:   Chief Financial Officer

CHICAGO PIZZA MANAGEMENT, LLC,

a Nevada limited liability company

By:

 

/s/ Gregory S. Levin

Name: Gregory S. Levin

Title:   Manager

CHICAGO PIZZA HOSPITALITY HOLDING, INC.,

a Texas corporation

By:

 

/s/ Gregory S. Levin

Name: Gregory S. Levin

Title:   Chief Executive Officer and Treasurer

CHICAGO PIZZA RESTAURANT HOLDING, INC.,

a Nevada corporation

By:

 

/s/ Gregory S. Levin

Name: Gregory S. Levin

Title:   Chief Executive Officer, President, and

            Secretary

CHICAGO AMERICA HOLDING, LLC,

a Nevada limited liability company

By:

 

/s/ Gregory S. Levin

Name: Gregory S. Levin

Title:   Manager

 

S-2



--------------------------------------------------------------------------------

CHICAGO PIZZA & BREWERY, L.P.,

a Texas limited partnership

By:

 

Chicago Pizza Management, LLC,

 

a Nevada limited liability company,

 

its general partner

 

By:

 

/s/ Gregory S. Levin

 

Name: Gregory S. Levin

  Title:   Chief Executive Officer, President,  

            and Secretary

BJROC MARYLAND, LLC,

a California limited liability company

By:

 

BJ’s Restaurant Operations Company,

 

a California corporation,

 

its manager

 

By:

 

/s/ Gregory S. Levin

 

Name: Gregory S. Levin

 

Title:   Chief Financial Officer

 

S-3



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

/s/ Patrick Devitt

Name:

 

Patrick Devitt

Title:

 

Vice President

 

S-4



--------------------------------------------------------------------------------

LENDER & LC ISSUERS:

 

BANK OF AMERICA, N.A., as a Lender and an L/C Issuer

By:

 

/s/ Angel Sutoyo

Name:

 

Angel Sutoyo

Title:

 

Senior Vice President

 

S-5



--------------------------------------------------------------------------------

LENDER & LC ISSUERS:

 

JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer

By:

 

/s/ Anna C. Araya

Name:

 

Anna C. Araya

Title:

 

Executive Director

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

  

Commitment

  

Applicable

Percentage

Bank of America, N.A.

   $125,000,000.00      62.500000000%

JPMorgan Chase Bank, N.A.

   $  75,000,000.00      37.500000000%

Total

   $200,000,000.00    100.000000000%            

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

NONE.

 

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

The following matters are disclosed for information purposes, and Borrower
believes that they could not, either individually or in the aggregate, if
determined adversely, reasonably be expected to have a Material Adverse Effect.

Marlow, et al v. BJ’s Restaurants, Inc.

On March 1, 2013, two BJ’s team members (one current and one former) filed a
putative collective action lawsuit against BJ’s in the United States District
Court for the Southern District of Texas, Houston Division. The complaint
alleges that BJ’s has violated the federal Fair Labor Standards Act by
(a) forcing servers to participate in a tip pool that provided tips to non-tip
eligible team members who do not provide table service (including “expeditors,”
a position that BJ’s does not have), (b) not correctly informing the wait staff
of its intention to use a tip pool, (c) not paying the wait staff the required
overtime premium for work performed over 40 hours/week, and (d) taking a tip
credit when team members should have been paid the full minimum wage. The two
plaintiffs seek to represent a class of similarly situated team members in all
of the states in which BJ’s operates and utilizes a tip credit. Four additional
people have filed opt-in forms joining the action.

The case was served on BJ’s on March 27, 2013. BJ’s filed a motion to compel
individual arbitration and dismiss class claims on or about April 24, 2013. The
court granted the motion to dismiss and compel arbitration but requested
supplemental briefing regarding whether the Court, rather than the arbitrator,
should decide as a threshold matter whether the case must proceed on an
individual, rather than a collective basis, in light of the terms of the
parties’ arbitration agreement. The parties presented the briefing, which the
Court is still considering. The Court held a status conference in late May 2016,
and indicated that it will rule on the motion in the coming months.

The parties are currently engaging in settlement discussions. If no settlement
is reached, BJ’s intends to vigorously defend itself in this lawsuit, including
by arguing that the plaintiffs must proceed with individual actions in
arbitration and cannot proceed collectively and that BJ’s did not have a
mandatory tip pooling arrangement.

Townley v. BJ’s Restaurants, Inc.

On April 1, 2014, a former team member filed a representative action against
BJ’s in the San Joaquin Superior Court. The complaint alleges a claim for
penalties under the Private Attorneys’ General Act based on alleged violations
of the California Labor Code for failing to pay for or reimburse California team
members for slip-resistance shoes. The plaintiff seeks to represent a class of
similarly situated team members and alleges they are owed penalties and
attorneys’ fees. The complaint was served on May 5, 2014. After a stay pending
decisions on several relevant cases, the action is now at issue. BJ’s filed a
motion to dismiss the action which the Court heard on February 24, 2016 and
recently denied without prejudice to filing a later motion for summary judgment.
The parties are now engaging in discovery. BJ’s intends to vigorously defend
itself

 

1



--------------------------------------------------------------------------------

against the claims and file a motion for summary judgment seeking a dismissal as
a matter of law after discovery.

Atkinson v. BJ’s Restaurants, Inc.

On February 19, 2016, a former manager filed a putative class action against
BJ’s in the Placer County Superior Court. The complaint was served on April 6,
2016. The complaint alleges claims for unpaid wages and penalties in violation
of the California Labor Code and Business & Professions Code for failure to pay
overtime, provide accurate wage statements, provide accurate and timely final
pay and unfair competition based on the premise that BJ’s misclassified
California Kitchen Managers as exempt. The plaintiff thereafter filed and served
a First Amended Complaint adding a Private Attorneys’ General Act claim for
penalties.

BJ’s requested and the plaintiff agreed to stipulate to dismiss his class claims
and move his individual claims to arbitration in accordance with his signed
arbitration agreement. As a result of his arbitration agreement with class
action waiver, the plaintiff cannot pursue class-wide Labor Code claims in
Court. If he loses at arbitration, he will not be able to pursue a PAGA on
behalf of similarly situated team members. BJ’s intends to vigorously defend
itself against the claims.

Ryther v. BJ’s Restaurants, Inc.

On June 17, 2016, two former managers filed a putative class and collective
action against BJ’s in the U.S. District Court for the Central District of
California. The complaint was served on June 23, 2016. The complaint alleges
claims for unpaid wages and penalties in violation of the federal Fair Labor
Standards Act and California Labor Code for failure to pay overtime and under
the California Labor Code and California Business & Professions Code for failure
to provide accurate wage statements, meal and rest periods and accurate and
timely final pay and unfair competition in California based on the premise that
BJ’s misclassified Kitchen Managers and Dining Managers as exempt. Both managers
signed BJ’s arbitration agreement with class action waiver. BJ’s filed a motion
to compel individual arbitration and dismiss class claims, because the
plaintiffs were unwilling to stipulate to individual arbitration.

There is overlap between the Ryther action and the recently-settled Blanchard
action involving California Dining Managers. Likewise, there is potential
overlap between the recently-filed Atkinson action and the Ryther action if
Ryther files an amended complaint adding a PAGA claim. Ryther’s counsel recently
reached out to BJ’s about whether BJ’s is interested in exploring early
settlement, and BJ’s is in the process of determining whether Ryther is
interested in exploring settlement on an individual basis.

 

2



--------------------------------------------------------------------------------

SCHEDULE 5.09

ENVIRONMENTAL MATTERS

NONE.

 

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

Part (a). Subsidiaries.

Chicago Pizza Northwest, Inc., Washington corporation

Chicago Pizza & Brewery, L.P., a Texas limited partnership

Chicago America Holding, LLC, a Nevada limited liability company

Chicago Pizza Management, LLC, a Nevada limited liability company

Chicago Pizza Restaurant Holding, Inc., a Nevada corporation

Chicago Pizza Hospitality Holding, Inc., a Texas corporation

BJ’s Restaurant Operations Company, a California corporation

Reno Brewery Holding, Inc., a Nevada corporation

BJ’s Restaurant Operations Company of Kansas, LLC, a Kansas limited liability
company

BJROC Maryland, LLC, a California corporation

Part (b). Other Equity Investments.

NONE.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.18

INTELLECTUAL PROPERTY MATTERS

NONE.

 

 

1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

BJ’s Restaurants, Inc.

7755 Center Avenue

Huntington Beach, California 92647

Attention:

Telephone: (714) 500-2400

Facsimile: (714) 848-8287

Electronic Mail: _______@_____

Website Address:         www.______________________

Taxpayer Identification Number: ____________________

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Bank of America, N.A.

One Dependent Center

101 N. Tryon Street

Charlotte, North Carolina 28255-0001

Mail Code: NC1-001-04-39

Attention: Charles D. Hensley

Telephone: (980) 388-3225

Facsimile: (704) 719-5362

Electronic Mail: Charles.hensley@baml.com

Remittance Instructions:

Bank of America, N.A.

New York, New York

Account No.: 13666212250600

Ref: BJ’s Restaurants

ABA# 026009593

 

1



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)

Attention: Steven Gazzillo

Telephone: (646) 556-0328

Facsimile: (212) 901-7842

Electronic Mail: steven.gazzillo@baml.com

Mail Code: NY3-222-14-03

Mail Code Address:

222 Broadway, 14th Floor

New York, New York 10038

With a copy too:

Bank of America, N.A.

520 Newport Center Drive, Suite 1150

Newport Beach, California 92660

Attention: Angel Sutoyo & Paige Tecca

Telephone: (949) 287-0403 / 0413

Facsimile: (213) 457-8843

Electronic Mail: angel.sutoyo@baml.com / paige.tecca@baml.com

L/C ISSUERS:

Bank of America

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, Pennsylvania 18507

Phone: (570) 496-9619

Facsimile:: (800) 755-8740

Electronic Mail: tradeclientserviceteamus@baml.com

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, Illinois 60603

Facsimile (312) 256-2608

Electronic Mail: Chicago.lc.agency.activity.team@jpmorgan.com

 

2